In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00049-CR



              NATHAN COBY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 44348-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Nathan Coby pled guilty to burglary of a habitation and was placed on ten years’ deferred

adjudication community supervision. Subsequently, the State filed a motion to adjudicate guilt

alleging that Coby had committed seven different violations of the conditions of his community

supervision. Coby pled true to the violations alleged by the State, and following the presentation

of evidence, the trial court entered a judgment adjudicating guilt and sentenced Coby to eight

years’ incarceration. Coby appeals.

       Coby’s appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that the appellate record presents no arguable grounds to be raised on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no plausible appellate issues to be advanced.            See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

       Counsel forwarded copies of his brief and motion to withdraw to Coby and informed him

of his rights to review the appellate record and to file a pro se response to counsel’s brief, should

he so desire. Additionally, counsel provided Coby with a complete copy of the appellate record

in this matter. We received neither a pro se response from Coby nor a motion requesting an

extension of time in which to file such a response.


                                                 2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.1



                                                            Ralph K. Burgess
                                                            Justice



Date Submitted:            November 29, 2016
Date Decided:              December 16, 2016

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3